DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed August 17, 2021.  Claims 1-12 and 14-20 are pending in this case.  Claims 16-20 were previously withdrawn.  Claim 13 was previously canceled.  Claim 1 is currently amended.  Accordingly, claims 1-12 and 14-15 are under examination in this case.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021, has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-15, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 11-12, and 14-15 are rejected 35 U.S.C. 103 as being unpatentable over Ortiz et al (US 2014/0108263), Al-Herz et al (US 2008/0243703), Chastain et al (US 2015/0100788), Mascavage (US 2004/0139008), and further in view of Marcovecchio et al (US 2013/0160134).
Regarding claim 1 –
Ortiz discloses a method of delivering a token from a first mobile computing device to a second mobile computing device (par 79), the method comprising;
receiving, at the first mobile computing device the token from an authority, the token containing a payload including a cash value; (par 135, 155, 162-163)
sending a copy of the token from the first mobile computing device to the second mobile computing device via an offline short range communication, the offline short range communication being one of near field communication (NFC) and Bluetooth; (par 150-155, 162-164, 193-203)
sending, from the second mobile computing device to the first mobile computing device, a confirmation of the payload; (211-212)
deleting the token from the first mobile computing device responsive to receipt of the confirmation of the payload; (par 214) and
adding the cash value included in the payload to a local purse of the second mobile computing device without communicating with the authority. (par 165)
Ortiz does not specifically teach a token being encrypted using a private key of a public/private key pair associated with the authority.
Al-Herz teaches a token being encrypted using a private key of a public/private key pair associated with the authority. (par 23-25, cl.1).
It would be obvious to one of ordinary skill in the art to combine the token of Ortiz with the encryption of Al-Herz in order to ensure anonymity when withdrawing digital cash from the user's account under the user's real identity in addition to providing pseudonym authentication when spending virtual cash based digital cash under a pseudonym. (Al-Herz, abs)
Ortiz does not specifically teach receiving a public key of the public/private key pair associated with the authority at the second mobile computing device
decrypting, at the second mobile computing device, the token using the public key associated with the authority and confirming the payload;
Chastain teaches receiving a public key of the public/private key pair associated with the authority at the second mobile computing device (par 28-30, 21-22, 35-36);
decrypting, at the second mobile computing device, the token using the public key associated with the authority and confirming the payload; (par 21, 35-36)
It would be obvious to one of ordinary skill in the art to combine Ortiz and Al-Herz with Chastain in order to prevent token information from being obtained by malicious applications. (Chastain, par 3)
Ortiz does not specifically disclose adding a cash value designated in the payload to a local purse of the second device.
Mascavage teaches adding a cash value designated in the payload to a local purse of the second device. (par 29-32)
It would be obvious to one of ordinary skill in the art to combine Ortiz, Al-Herz, and Chastain with Mascavage in order to authenticate the sender and prevent unauthorized modification of tokens.  (Mascavage, par 42)
Ortiz does not specifically disclose sending, from the first device to the second device, a confirmation of the deletion of the token from the first device.
Marcovecchio discloses sending, from the first device to the second device, a confirmation of the deletion of the token from the first device. (par 104).
It would be obvious to one of ordinary skill in the art to combine Ortiz, Al-Herz, and Chastain with Mascavage and Marcovecchio in order to obtain a more secure transaction while preventing wastage of space in a secure element. (Marcovecchio, par 94)
Regarding claim 2 –
Mascavage discloses limiting, by the first device, sending the token by one of a number per time unit and a total value per time unit. (par 63)
Regarding claim 6 –
Chastain discloses deleting the token from the second device (par 47, 78).
Mascavage discloses adding the cash value designated in the payload to the local purse of the second device. (par 29-32)
Regarding claim 7 –
Mascavage discloses that the content of the payload includes executable code that causes the second mobile computing device to add the cash value designated in the payload to the local purse of the second mobile computing device. (par 29-32)
Regarding claim 8 –
Mascavage discloses that the token expires after a predetermined time period. (par 63)
Regarding claim 11 –
Mascavage discloses redeeming the cash value in the local purse at the second device via an online transaction with the authority. (par 63-69)
Regarding claim 12 –
Mascavage discloses that the cash value has a predetermined denomination set by the authority. (par 63-69)
Regarding claim 14 –
Mascavage discloses sending a second token from the second device to the first device to refund an overpayment made by the sending of the token from the first device to the second device, the second token having a lower cash value of a second predetermined denomination set by the authority (par 29-33).
Regarding claim 15 –
Chastain discloses receiving a second token from the authority; (par 47, 78)
receiving an instruction from the authority to cancel the second token (par 47,78); 
decrypting the second token to extract a second payload (par 47,78 30-31, 52); and 
adjusting a memory location in the first device according to a content of the second payload (par 47,78, 30-31, 52).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al (US 2014/0108263), Al-Herz et al (US 200/0243703), Chastain et al (US 2015/0100788), Mascavage (US 2004/0139008), and further in view of Marcovecchio et al (US 2013/0160134), and further in view of Holtzman et al (US 2008/0010685).
Ortiz in view of Al-Herz, Chastain, Mascavage, and Marcovecchio, teaches as above.
Regarding claim 3 –
Holtzman discloses performing a mutual authentication between the first device and the second mobile computing devices. (par 221,245,248,374-376)
It would be obvious to one of ordinary skill in the art to combine Ortiz in view of Al-Herz, Chastain, Mascavage, and Marcovecchio, with the authentication of Holtzman in order to obtain a memory system with versatile content control features. (Holtzman, par 5)
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al (US 2014/0108263), Al-Herz et al (US 200/0243703), Chastain et al (US 2015/0100788), Mascavage (US 2004/0139008), and further in view of Marcovecchio et al (US 2013/0160134).and further in view of Liebl et al (US 2015/0288694).
Ortiz in view of Al-Herz, Chastain, Mascavage, and Marcovecchio, teaches as above.
Regarding claim 4 –
Liebl teaches generating, by the first mobile computing device and the second mobile computing, after the mutual authentication, a session key used to encrypt data subsequently transferred between the first device and second device. (par 73)
It would be obvious to one of ordinary skill in the art to combine Ortiz in view of Al-Herz, Chastain, Mascavage, and Marcovecchio with the limits of Liebl in order to obtain a more useful token, granting access only to authenticated users who are approved to access the resource. (Liebl, par 2)
Regarding claim 5 –
Liebl teaches generating a cryptographically protected ledger by the first mobile computing device and the second mobile computing device for each data transfer between the first mobile computing device and the second mobile computing device beginning with sending the copy of the token from the first mobile computing device to the second mobile computing device. (par 62, 73).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al (US 2014/0108263), Al-Herz et al (US 200/0243703), Chastain et al (US 2015/0100788), Mascavage (US 2004/0139008), and further in view of Marcovecchio et al (US 2013/0160134), and further in view of Bradbury et al (US 2010/0100899)
Ortiz in view of Al-Herz, Chastain, Mascavage, and Marcovecchio, teaches as above.
Regarding claim 9 –
Bradbury discloses establishing, by the first mobile computing device, a data connection between the first mobile computing device and the authority (fig26) subsequent to transferring the token to the second mobile computing device and deleting the token from the first mobile computing device (par 185-189, 1178).
Chastain teaches sending, by a first device, a confirmation of the transfer and deletion to the authority (par 47, 78).
It would be obvious to one of ordinary skill in the art to combine Ortiz, Al-Herz, Chastain,  Marcovecchio, and Mascavage with Bradbury in order to obtain greater transaction while providing flexibility for the user. (Bradbury, par 2060)
Regarding claim 10 –
Bradbury discloses establishing, by the second mobile computing device, a data connection between the second mobile computing device and the authority subsequent to receiving the token, decrypting the token, and deleting the token (fig 26, par 185-189, 1178).
Chastain teaches sending, via the second device,  a confirmation of the receipt of the token and the deletion of the token to the authority (par 47,78).
Mascavage teaches adding the cash value. (par 29-32)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685